DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 7, 14, 18 have been amended. Claims 6,  and 12 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 11/23/2021, with respect to rejection of pending claims under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejections of claims 1-5, 7-11, 12-21 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-5, 7-11, 13-21 filed 11/23/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and device for intra prediction encoding/decoding that comprises obtaining multiple previously reconstructed neighboring blocks and determining prediction modes corresponding to neighboring blocks of the multiple previously reconstructed neighboring blocks.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
if the multiple first prediction modes comprise at least two directional modes, taking directional modes comprised in the multiple first prediction modes as first prediction 
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Thoreau (US 20180255319 A1) relates to a method for predicting at least one block of pixels of a view belonging to a matrix of views obtained from light-field data belong with a scene but is silent on if the multiple first prediction modes comprise at least two directional modes, taking directional modes comprised in the multiple first prediction modes as first prediction directions wherein the first prediction directions comprise a luma intra prediction direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486